DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the third loop includes a fourth heat exchanger and a pump, and wherein the pump is disposed between the second conduit of the second working fluid circuit and the fourth heat exchanger of the third loop” claim 11 and “the third loop includes a third evaporator and a pump, and wherein the pump is disposed between the second conduit of the second working fluid circuit and the third evaporator of the third loop” claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12, 14, 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation of “wherein the first loop includes the second compressor, the second heat exchanger and a second expansion device” and “of the first loop”, wherein it is unclear how the first loop includes the second compressor and second heat exchanger. One of ordinary skill in the art would not be able to ascertain the scope of the invention, since claim one provides two loops each with a compressor. The second compressor is claimed to be part of the second loop (“a second working fluid circuit including a second compressor and a second heat exchanger, the second heat exchanger in fluid communication with the second compressor”). One of ordinary skill in the art would not be able to ascertain how the first loop could be modified to contain the second compressor as claimed in claim 1, since the disclosure does not 
Claim 7 recites the limitation " the second heat exchanger of the first loop ".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14  recites the limitation of “working fluid in the first working fluid circuit”, wherein it is unclear what “working fluid in the first working fluid circuit” is referring to since the exact term “working fluid in the first working fluid circuit” has already been recited in the claim 13 from which the claim depends. Is the term “working fluid in the first working fluid circuit” requiring that there are multiple “working fluid in the first working fluid circuit” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as --the working fluid in the first working fluid circuit -- for clarity.

Claim 18 recites the limitation " the first evaporator of the first loop ".  There is insufficient antecedent basis for this limitation in the claim.

  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 13-14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolda et al. US 2018/0147916 Al.
Re claim 1, Kolda et al. teach a climate-control system comprising (fig 1): a first working fluid circuit (annotated fig ) including a first compressor (135) and a first heat exchanger (140), the first heat exchanger in fluid communication with the first compressor (fig 1); a second working fluid circuit (annotated fig ) including a second compressor (105) and a second heat exchanger (110 or 120), the second heat exchanger in fluid communication with the second compressor (fig 1); and 



    PNG
    media_image1.png
    1
    2
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    2
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    586
    829
    media_image2.png
    Greyscale



Re claim 5, Kolda et al. teach the first working fluid circuit includes a first expansion device (145) disposed between the first heat exchanger of the first working fluid circuit and the first conduit of the first working fluid circuit (fig 1).  

Re claim 6, Kolda et al. teach the second working fluid circuit includes a first loop and a second loop, and wherein the first loop and the second loop are in fluid communication with the second conduit of the second working fluid circuit (fig 1).  
Re claim 13, Kolda et al. teach a climate-control system comprising: a first working fluid circuit (annotated fig 1, see rejection of claim 1) including a first compressor (135) and a condenser (140), the condenser in fluid communication with the first compressor; 
a second working fluid circuit (annotated fig 1, see rejection of claim 1) including a second compressor (105) and a first evaporator (110), the first evaporator in fluid communication with the second compressor; 
and a storage tank (130 noting a reservoir meet the limitation of storage tank, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘tank’ is a usually large receptacle for holding, transporting, or storing liquids ) containing a phase-change material 
	
Re claim 14, Kolda et al. teach wherein working fluid in the first working fluid circuit is fluidly isolated from the working fluid in the second working fluid circuit and fluidly isolated from the phase-change material contained in the storage tank, and wherein the working fluid in the second working fluid circuit is fluidly isolated from the phase-change material contained in the storage tank (fig 1, paras 27-29).


Re claim 17, Kolda et al. teach the second working fluid circuit includes a first loop and a second loop, and wherein the first loop and the second loop are in fluid communication with the second conduit of the second working fluid circuit (fig 1).  


 Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolda et al. US 2018/0147916 Al in view of Goenka US 20090211732 A1.
Re claim 3, Kolda et al. fail to explicitly teach the first working fluid circuit includes a plurality of first conduits, and wherein the plurality of first conduits of the first working fluid circuit are at least partially disposed within the storage tank.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the first working fluid circuit includes a plurality of first conduits, and wherein the plurality of first conduits of the first working fluid circuit are at least partially disposed within the storage tank as taught by Goenka in the Kolda et al. invention in order to advantageously allow for improved heat exchange with a heat store.
 Kolda et al., as modified, fail to explicitly teach the second working fluid circuit includes a plurality of second conduits, and the plurality of second conduits of the second working fluid circuit are at least partially disposed within the storage tank.
Goenka teach the second working fluid circuit includes a plurality of second conduits (104), and the plurality of second conduits of the second working fluid circuit are at least partially disposed within the storage tank (82) to dispose a heat exchanger in a heat store tank (fig 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the second working fluid circuit includes a plurality of second conduits, and the plurality of second conduits of the second working fluid circuit are at least partially disposed within the storage tank as taught by Goenka in the Kolda et al., as modified, invention in order to advantageously allow for improved heat exchange with a heat store.
 

Goenkateach the first working fluid circuit includes a plurality of first conduits (112 , fig 10), and wherein the plurality of first conduits of the first working fluid circuit are at least partially disposed within the storage tank (82) to dispose a heat exchanger in a heat store tank (fig 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the first working fluid circuit includes a plurality of first conduits, and wherein the plurality of first conduits of the first working fluid circuit are at least partially disposed within the storage tank as taught by Goenka in the Kolda et al. invention in order to advantageously allow for improved heat exchange with a heat store.
 Kolda et al., as modified, fail to explicitly teach the second working fluid circuit includes a plurality of second conduits, and the plurality of second conduits of the second working fluid circuit are at least partially disposed within the storage tank.
Goenka teach the second working fluid circuit includes a plurality of second conduits (104), and the plurality of second conduits of the second working fluid circuit are at least partially disposed within the storage tank (82) to dispose a heat exchanger in a heat store tank (fig 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the second working fluid circuit includes a plurality of second conduits, and the plurality of second conduits of the second working fluid circuit are at least partially disposed .

 
Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolda et al. US 2018/0147916 Al in view of Hellmann US 20200333053 A1.
Re claim 7, Kolda et al.   fail to explicitly teach details of multiple loops.
 
Hellmann teach wherein the first loop includes the second compressor, the second heat exchanger and a second expansion device, and wherein the second expansion device is disposed between the second conduit of the second working fluid circuit and the second heat exchanger of the first loop (multiple 30, fig 1, noting in the instant modification the first loop has multiple 30 circuits as taught by the secondary reference, and that multiple expansion device are in each additional loop) to provide multiple parallel compressor circuits (fig 1, Para 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple loops as taught by Hellmann in the Kolda et al. invention in order to advantageously allow for increased compression ability in a circuits demanding on demand (Para 39-41).
Re claim 18, Kolda et al. fail to explicitly teach details of multiple loops.
 
Hellmann teach the first loop includes the second compressor, the first evaporator and a first expansion device, and wherein the first expansion device of the first loop is disposed between the second conduit of the second working fluid circuit and the first evaporator of the first loop (multiple 30, fig 1, noting in the instant modification the first loop has multiple 30 (fig 1, Para 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple loops as taught by Hellmann in the Kolda et al. invention in order to advantageously allow for increased compression ability in a circuits demanding on demand (Para 39-41).
 

Claim(s) 8-10 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolda et al. US 2018/0147916 Al in view of Hellmann US 20200333053 A1 further in view of OLSEN US 20180299171 A1.
Re claim, 8, Hellmann teach the second loop includes a third compressor  and a third expansion device (see the rejection of claim 7 noting three parallel compressor loops, each having an expansion device 63).

Kolda et al., as modified, fail to explicitly teach a third heat exchanger .
OLSEN teach a third heat exchanger (114) to add a heat exchanger in line with a compressor and expansion device (figs).
When combined, the references teach a third expansion device, and wherein the third expansion device of the second loop is disposed between the second conduit of the second working fluid circuit and the third heat exchanger of the second loop .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a third heat exchanger as taught by OLSEN in the Kolda et al. , as modified,  invention in order to advantageously allow for cooling as is known in art in a refrigeration cycle.

Re claim 10, Hellmann teach  the second working fluid circuit includes a third loop, and wherein the third loop is in fluid communication with the second conduit of the second working fluid circuit (see the rejection of claim 7 noting multiple parallel loops ).  
Re claim, 19, Hellmann teach the second loop includes a third compressor and a second expansion device (see the rejection of claim 18 noting three parallel compressor loops, each having an expansion device 63 and compressor).
Kolda et al. , as modified, fail to explicitly teach a third heat exchanger .
OLSEN teach a second evaporator (114) to add a heat exchanger in line with a compressor and expansion device (figs).
When combined, the references teach a second expansion device, and wherein the second expansion device of the second loop is disposed between the second conduit of the second working fluid circuit and the second evaporator of the second loop.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a second evaporator as taught by OLSEN in the Kolda et al. , as modified,  invention in order to advantageously allow for cooling as is known in art in a refrigeration cycle.
.  

 
Allowable Subject Matter
Claims 11-12 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Response to Arguments
Applicant’s arguments, see reply, filed 4/23/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
 
 Conclusion
This application is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210048203 A1, US 20190360703 A1,US 20130075076 A1, US 5894739 A, US 6205802, US 9,989,271 Bl.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763